Citation Nr: 1301719	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-44 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran has service from September 1960 to August 1970 and verified service from October 1970 to October 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In April 1999, the RO denied a claim of entitlement to service connection for bilateral hearing loss, finding that there is no evidence of treatment in service for bilateral hearing loss and the evidence of record did not demonstrate that the claimed condition was incurred in or aggravated by military service.  The Veteran was notified of this decision but did not file an appeal.  

2.  In April 1999, the RO denied a claim for entitlement to service connection for tinnitus, finding no chronic disability subject to service connection was shown in the service medical records or any other evidence reviewed.  The Veteran was notified of this decision but did not file an appeal.  

3.  Evidence received since the April 1999 decision raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss. 

4.  Evidence received since the April 1999 decision raises a reasonable possibility of substantiating the claim of service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The April 1999 RO decision denying the Veteran's claim of service connection for bilateral hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  The April 1999 RO decision denying the Veteran's claim of service connection for tinnitus is final.  See 38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the April 1999 rating decision, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

4.  New and material evidence has been received since the April 1999 rating decision, and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties of Notice and Assistance

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In claims to reopen, VA must both notify a Veteran of the evidence and information necessary to reopen the claim and notify the Veteran of the evidence and information that is necessary to establish the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior final decision and provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

As will be discussed below, the Board is reopening the claims of service connection for bilateral hearing loss and tinnitus.  Therefore, any failure to provide compliant notice with regard to the Veteran's application to reopen these claims is not prejudicial to the Veteran.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. New and Material Evidence 

In September 1998, the Veteran filed his original claims seeking entitlement to service connection for bilateral hearing loss and tinnitus.  The RO denied the Veteran's claims in an April 1999 decision.  The Veteran was advised of this denial, but did not appeal.  As such, the April 1999 decision became final.  38 U.S.C.A. § 7105.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 116-118 (2010). 

If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As the April 1999 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims for service connection should be reopened and readjudicated on a de novo basis.  Evans, 9 Vet App. at 282-83.

A. Bilateral Hearing Loss

With regard to the claim for bilateral hearing loss, the April 1999 rating decision denied the Veteran's claim, concluding that there is no evidence of treatment in service for bilateral hearing loss and the evidence of record did not demonstrate that the claimed condition was incurred in or aggravated by military service.  At the time of this denial, service treatment records, a VA examination dated January 1999, and private treatment records from Drs. P. G. and M. Z. were considered.  The Veteran was notified of this decision, but did not file an appeal. 

The new evidence received since this denial consists primarily of VA Medical Center (VAMC) treatment records, the Veteran's statements, internet research, a witness statement from W. B., private medical records, and the Veteran's testimony at the May 2012 hearing.  

With regard to the newly received evidence, Dr. C. M. opined that he is "suspicious that a portion of [the Veteran's bilateral hearing loss] is related to his previous noise exposure in the military."  At the May 2012 hearing, the Veteran testified that he was exposed to noise from needle guns, deck crawlers, pile drivers, and firing rounds from three-inch deck guns.  The Veteran testified that hearing protection was not afforded to him, and that two hours after he was done working on the deck he would not be able to hear anything, but that his hearing would gradually come back. 

As the newly received evidence provides a history of in-service noise exposure, and the opinion of Dr. C. M. suggests a possible causal relationship between the Veteran's hearing loss and active duty service, the new evidence relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received.  As such, the claim for bilateral hearing loss is reopened.  

B. Tinnitus 

With regard to the claim for tinnitus, the April 1999 rating decision denied the Veteran's claim, concluding that no chronic disability subject to service connection was shown in the service treatment records or any other evidence reviewed.  At the time of this denial, service treatment records, a VA examination dated January 1999, and private treatment records from Drs. P. G. and M. Z. were considered.  The Veteran was notified of this decision, but did not file an appeal. 

The new evidence received since this denial consists primarily of VAMC treatment records, the Veteran's statements, internet research, a witness statement from W. B., private medical records, and the Veteran's testimony at the May 2012 hearing.  

With regard to the newly received VA medical treatment records, medical notes from 2008 stated that the Veteran described periodic tinnitus which occurs once a week, onset unknown.  Also, at the May 2012 hearing, the Veteran testified that while on active duty service, after he was done working on the ship's deck, when he laid down at night and tried to sleep, it was "like a ringing or a cricket sound or bird tweeting . . ."  The Veteran reported this noise was "quite frequent" and that it bothered him "a little bit." 

As the newly received evidence suggests a possible onset of tinnitus while in service, and suggests a current diagnosis of tinnitus, the new evidence relates to an unestablished fact necessary to substantiate the claim for tinnitus and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received.  As such, the claim for tinnitus is reopened.  


ORDER

As new and material evidence has been received regarding the claim of service connection for bilateral hearing loss, the Veteran's claim is reopened.  To this extent only, the appeal is granted. 

As new and material evidence has been received regarding the claim of service connection for tinnitus, the Veteran's claim is reopened.  To this extent only, the appeal is granted. 



REMAND

As discussed above, the Veteran contends that he acquired bilateral hearing loss and tinnitus as a result of exposure to noise trauma during his active duty service.  The Veteran asserts he was exposed to the noise from needle guns, deck crawlers, pile drivers, and firing rounds from three-inch deck guns.  The Veteran asserts that hearing protection was not afforded to him, and that two hours after he was done working on the deck he would not be able to hear anything, but that his hearing would gradually return.  The Veteran also asserts that when he would try to sleep he would hear a ringing or a sound like a cricket or bird tweeting.  

The Board notes that absent from the record is the Veteran's DD 214 for the periods of service between September 1960 and September 1974.  Upon remand the RO should obtain the Veteran's complete personnel file to confirm the dates of Veteran's active duty service.

At the May 2012 hearing, the Veteran testified that he sought treatment for hearing loss and tinnitus at the VAMC in Durham, North Carolina.  In a statement dated September 2008, the Veteran stated that he also sought treatment at the Morehead City Community Based Outpatient Clinic (CBOC).  These treatment records are not of record.  Upon remand the RO should obtain the treatment records from both the Durham VAMC and the Morehead City CBOC to be included in the record.  

VA must provide an examination for a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).

As the Veteran has a current diagnosis of bilateral hearing loss, and the claims file contains a private opinion, albeit speculative, suggesting a relation to service, the Board must obtain a medical opinion before adjudicating this claim.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).

Further, with regard to the Veteran's claim for tinnitus, the Veteran is competent to describe his symptoms while in-service and his current symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2004) (finding that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); see also Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a VA examination is necessary to decide the claim.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).38 U.S.C.A. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the National Personnel Records Center, the Records Management Center, and any other appropriate location, to request the complete personnel records of the Veteran.  Such records must either be printed and associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2. The RO must obtain copies of all relevant VA treatment records, specifically to include treatment records from the Durham VAMC and Morehead City CBOB.  Such records must either be printed and associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

3. The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the likely etiology of his hearing loss and tinnitus.  The claims file, including this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination and interview of the Veteran, the examiner must offer opinions that respond to the following: 

What is the most likely etiology for the Veteran's bilateral hearing loss and tinnitus disabilities?  Specifically, are they at least as likely as not (a 50% or better probability) related to his exposure to noise trauma in service, and /or to the complaints noted therein?  

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  If it is determined that the claimed disabilities are not related to the Veteran's service, the examiner should identify the nonservice-related factors considered to be more likely possible etiologies for the disabilities.  

4. The RO should then review the record and re-adjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


